Citation Nr: 9920600	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for chronic sprain of 
the right ankle, with early arthritic changes and 
calcifications of the interosseous ligaments, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

The veteran had active service from July 1980 to May 1984. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained by the 
RO.

2.  The veteran's right ankle disability is manifested by 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees 
with pain on motion, ankle joint arthritis, and evidence of 
an old fractured distal fibula with bony synostosis; however, 
the right ankle disability is not manifested by arthritis 
which causes occasional incapacitating exacerbations, or by 
more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic sprain of the right ankle, with early arthritic 
changes and calcifications of the interosseous ligaments, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that sufficient relevant 
facts have been properly and sufficiently developed, and 
thus, no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991). 

In this case, by a July 1992 rating decision, the veteran was 
awarded service connection and a 10 percent disability 
evaluation for chronic sprain of the right ankle, with early 
arthritic changes and calcifications of the interosseous 
ligaments, under Diagnostic Codes 5010 and 5271.  At present, 
the veteran is seeking an increased disability evaluation, as 
he believes his disability is more disabling than currently 
evaluated.

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where an increase in an 
existing disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Furthermore, if two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and weakness is 
as important as limitation of motion; a part which becomes 
disabled on use must be regarded as seriously disabled; a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse through atrophy.  See 38 
C.F.R. § 4.40.  Furthermore, the provisions of 38 C.F.R. § 
4.45 require consideration as to whether there is less, more 
or weakened movement, excess fatigability, incoordination, 
and impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Thus, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and such pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The evidence of record includes an April 1992 VA examination 
report, which revealed the veteran was diagnosed with chronic 
right ankle strain, with an incomplete partial tear of the 
lateral ligaments, as the tendons did not sublux over the 
lateral malleolus, with possible calcification of the 
interosseous ligament. An April 1992 radiology report 
revealed that he had deformity of the distal fibula due to an 
old healed fracture, with evidence of arthritic changes.

Furthermore, the record includes medical records from the Ann 
Arbor VA Medical Center, Toledo Division, dated from December 
1991 to May 1998, which describe the treatment the veteran 
received for right ankle symptoms, including pain and 
discomfort.  

An August 1994 VA examination report showed that the veteran 
was able to rise on his heels and toes, and squat without 
difficulty, but complained of pain on the right ankle with 
rising on the toes and squatting.  On examination, he did not 
present evidence of warmth or swelling, and had good muscle 
strength in the right ankle, but had some tenderness in the 
lateral malleolus area with inversion and eversion, and had 
some instability. On X-ray evaluation, there was evidence of 
arthritis in the right ankle, and of an old fractured distal 
fibula with bony synostosis.

A January 1998 VA examination report revealed that the 
veteran is able to ambulate normally, has some chronic 
swelling of the anterolateral aspect, has pain with motion of 
the ankle, and is able to dorsiflex to 10 degrees and plantar 
flex to 40 degrees.  The report also indicates that the 
veteran is able to rise on his toes and heels, and does not 
have right ankle instability. On X-ray examination, there was 
evidence of arthritis of the right ankle, with bony 
synostosis of the distal tibia and fibula.   

With respect to the applicable law, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998). Under Diagnostic Code 
5003, degenerative arthritis is rated as 10 percent disabling 
if there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, and is rated as 20 
percent disabling if with additional occasional 
incapacitating exacerbations.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

Furthermore, under Diagnostic Code 5271, a 10 percent 
disability evaluation is warranted for moderate limitation 
motion of the ankle.  And, a 20 percent disability 
evaluation, the maximum allowed, requires marked limitation 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1998).

After a review of the evidence of record, the Board finds 
that the veteran's right ankle disability is manifested by 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees 
with pain on motion, ankle joint arthritis, and evidence of 
an old fractured distal fibula with bony synostosis.  
However, the ankle disability is not manifested by arthritis 
causing occasional incapacitating exacerbations, or by more 
than moderate limitation of motion. The Board therefore finds 
that the veteran's right ankle disability does not meet the 
schedular criteria for an increased disability evaluation in 
excess of 10 percent under either Diagnostic Code 5010 or 
5271. Therefore, the preponderance of the evidence is against 
an award of an evaluation in excess of 10 percent.

Additionally, in considering 38 C.F.R. §§ 4.40 and 4.45, 
which pertain to factors such as functional loss due to pain 
or weakness, excess fatigability, incoordination, pain on 
movement, and instability, see also DeLuca v. Brown, 8 Vet. 
App. 202, 204- 07 (1995), the Board finds that the currently 
assigned 10 percent evaluation adequately and appropriately 
compensates the veteran for any painful motion and/or 
weakened movement. As the evidence does not show that any 
functional loss due to pain or weakness is analogous to 
marked limitation of motion of the right ankle, a disability 
evaluation in excess of 10 percent is not warranted under 38 
C.F.R. § 4.40, 4.45, 4.59, and DeLuca v Brown, 8 Vet. App. 
202 (1995). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered as required by the holding of the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  However, in the instant case, 
the Board finds that the evidence does not show that the 
veteran's right ankle disability has caused marked 
interference with employment, the need for frequent periods 
of hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for chronic sprain of 
the right ankle, with early arthritic changes and 
calcifications of the interosseous ligaments, is denied.



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals



 

